DETAILED ACTION
Claims 1-11, 14, and 16-20 (as renumbered to claims 1-17) are allowed over the prior art of record. Claims 12, 13, and 15 have been cancelled.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding amended independent claims 1, 18, and 20 the prior art of record fails to disclose or suggest the combination of claimed provisions of:
  locking access to the stored data record at the first database in response to receiving the filtered data record, wherein the first database refrains from modifying the locked data record; …and receiving, from the second database and in response to sending the transformed data record to the second database, a confirmation message indicating successful storage of the transformed data record at the second database; and sending, to the first database via the first abstraction layer, a delete request for the locked data record based at least in part on the confirmation message. 
The above limitations in combination with other limitations of claims 1, 18,  and 20 are not disclosed or suggested by the prior art that the Examiner encountered during the search of prior art.
Based on the applicant’s amendments, the examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggests the limitations that are featured above, nor does there exist an appropriate rationale that further 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        01/28/2022